Judgment unanimously affirmed. Memorandum: The fact that the presentence report improperly recommended a specific sentence (see, 9 NYCRR 350.7 [b] [6]) does not warrant vacating that sentence where no objection was made to the recommendation at sentencing (see, People v Marin, 157 AD2d 804, 805, lv denied 76 NY2d 791). Furthermore, the court had a sufficient basis upon which to sentence defendant to one year imprisonment given his prior record (cf., People v West, 145 AD2d 980). There is nothing in the record to indicate that the court failed to exercise its discretion independently. (Appeal from Judgment of Cattaraugus County Court, Ward, J. — Felony Driving *967While Intoxicated.) Present — Green, J. P., Pine, Callahan, Doerr and Boehm, JJ.